Election/Restrictions
Applicant's election with traverse of the tripot housing shown I Fig.4 (Species 3) in the reply filed on October 27, 2022 is acknowledged.  The traversal is on the ground(s) that the search for one species would cover all of the other species which would pose no undue burden, and because restriction contributes “to the overall backlog of applications at the USPTO.”  This is not found persuasive because although the search for the elected species might overlap a search of unelected species, the required search is not the same because the required search is determine at least in part by the specifics of the elected species, not those of the unelected species.  Furthermore, there is no policy at USPTO that precludes restriction in an application because of a backlog of applications.  Be that as it may, applicant need only present a generic allowable claim in order to cover all of the species without filing an additional application(s)
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-8, 11-14 & 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 27, 2022.

Specification
The abstract of the disclosure is objected to because it begins a phrase see (see “is provided”) that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claims 9 & 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 recites, “the interference fit provides an axial press off force of the ring from the first region along a direction extending from the shoulder toward the first end of at least 1000 N.”  However, the specification discloses only that the interference fit provides an axial press off force of the ring 44 from the first region 38 along a direction A extending from the shoulder 40 toward the first end 26 of 500 N at most.  See page 8, lines 3-12.

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyon, US 7,278,894.  At Fig. 1, Lyon shows a tripot housing (38), comprising: a housing body extending between a first end (nominally indicated by reference numeral 54) and a second end (nominally indicated by reference numeral 58) along an axis, the second end being open and the first end having an end wall (56), the housing body having an outer surface and an inner surface, the inner surface having a guide channel (48) that extends between the first end and the second end, the outer surface having a first region extending axially along a direction from the first end toward the second end to a shoulder (nominally indicated by reference numeral 26) that extends radially outwardly from the first region and a second region extending axially from the shoulder toward the second end; 
a drive shaft (18) extending from the end wall along the axis away from the second end; and 
a ring (see unnumbered bearing) having an inner surface disposed in an interference fit on the first region and an outer surface extending radially outwardly from the second region.

Claims 1, 2 & 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farrell, US 4,798,560.  Farrell discloses a method of manufacturing a tripot housing, comprising: 
providing (col. 2, lines 25-27) a housing body (24) extending between a first end (18) and a second end (see Fig. 1) along an axis, the second end being open and the first end having an end wall (se Fig. 1) with a drive shaft (see “vehicle wheel” at col. 2, line 24) extending from the end wall along the axis away from the second end, the housing body having an outer surface and an inner surface, the inner surface having a guide channel (see in Fig. 1 to the left of the arrow for lead line to numeral 14) that extends between the first end and the second end, the outer surface having a first region extending axially along a direction from the first end toward the second end to a shoulder (20) that extends radially outwardly to a second region, the second region extending axially from the shoulder toward the second end; 
providing (col. 2, lines 34-37) a ring (26, 32) having an inner surface (32) and an outer surface (26); and 
pressing (col. 2, lines 38-42) the inner surface into an interference fit (col. 2, line 39) with the first region with the outer surface extending radially outwardly from the second region.

Claim Rejections - 35 USC § 103
Claims 9 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Farrell.  Fig. 1 shows the shoulder (20) prevents the ring (26, 32) from moving onto the second region absent breaking the ring.  Farrell does not expressly disclose the interference fit provides an axial press off force of the ring (26, 32) from the first region along a direction extending from the shoulder (20) toward the first end of at least 1000 N. However, it would have been obvious to one of ordinary skill in the art to design the tripot housing of Farrell such that the interference fit provides an axial press off force of the ring (26, 32) from the first region along a direction extending from the shoulder (20) toward the first end of at least 1000 N., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Each of Guimbretiere, Goguet, Kita, Flores, Hofmann and Mangiavaacchi shows a tripot housing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679